Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Claims 1-20 filed on 02/16/2021 are pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8 and 15 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9 and 17 of U.S Patent Application No. 16/935946).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the copending application to meet the limitations claimed in the instant application. Table 1 shows comparison between the instant claims and the copending application claims

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Table 1: 	Comparison of claims in instant Application No. 17176535 vs. Application No. 16935946
Claims: Appl. 17176535
Claims: Appl. 16935946
1. A method comprising, by an electronic device: 
capturing, by a camera disposed behind a display panel of the electronic device, an original image through a semi-transparent pixel region of the display panel; 










determining a depth position with respect to at least one object identified within the original image; 

accessing, based on the depth position, a plurality of point spread functions (PSFs) corresponding to a plurality of lateral positions at the depth position; 



generating a set of image patches based on the plurality of PSFs, wherein each image patch of the set of image patches is generated based on a different one of the plurality of PSFs; and 

generating a reconstructed image corresponding to the original image based on the set of image patches.

1. A method comprising, by an electronic device: 
capturing, by a camera disposed behind a display panel of the electronic device, an original image through a semi-transparent pixel region of the display panel, 

wherein the original image comprises one or more color components; 

creating a reconstructed image, corresponding to the original image, that corrects for a modulation of light passing through the semi-transparent pixel region of the display panel, comprising: 





determining, for each of a plurality of pixel regions of the original image, a point spread function (PSF) for the respective pixel region for each of the one or more of color components; 


performing, for the plurality of pixel regions of the original image, a deconvolution of each of the one or more color components of the original image based at least in part on their respective PSFs; and

generating the reconstructed image based on the deconvolutions of the one or more color components of the plurality of pixel regions of the original image.





Regarding double patenting against the instant claim 1, claim 1 of the application No. 16935946 meets the claim limitations as follows:
A method comprising, by an electronic device: 
capturing, by a camera disposed behind a display panel of the electronic device, an original image through a semi-transparent pixel region of the display panel [See Table 1, right column: ‘capturing, by a camera disposed behind a display panel of the electronic device’];

determining a depth position with respect to at least one object identified within the original image;

accessing, based on the depth position, a plurality of point spread functions (PSFs) corresponding to a plurality of lateral positions at the depth position [See Table 1, right column: ‘determining, for each of a plurality of pixel regions of the original image’]; 

generating a set of image patches based on the plurality of PSFs, wherein each image patch of the set of image patches is generated based on a different one of the plurality of PSFs [See Table 1, right column: ‘performing, for the plurality of pixel regions of the original image’]; and

generating a reconstructed image [See Table 1, right column: ‘generating the reconstructed image’] corresponding to the original image based on the set of image patches.
Claim 1 of the application No. 16935946  does not disclose explicitly the following claim limitations (emphasis added):
determining a depth position with respect to at least one object identified within the original image;
accessing, based on the depth position, a plurality of point spread functions (PSFs) corresponding to a plurality of lateral positions at the depth position;
However in the same field of endeavor Yeh [U.S Patent Application Pub. 2010/0073518 A1] discloses the deficient claim as follows: 
determining a depth position with respect to at least one object identified within the original image [Fig. 1: ‘Distance to object, D’ 116-1; Fig. 5: ‘Determine a measure of the distance to an object’ 506; para. 0016, 0021-0022];

accessing (i.e. ‘the selection of a PSF’), based on the depth position, a plurality of point spread functions (PSFs) corresponding to a plurality of lateral positions at the depth position (i.e. distance) [Fig. 1, 5: ‘506’; para. 0021-0022: ‘select a PSF …, using a detected distance measure, D’]; 
The applications and Yeh are combinable because they are from the same field of cameras.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of the applications and Yeh as motivation to include selection of a PSF using a detected distance measure.





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Yeh (“Yeh”) [U.S Patent Application Pub. 2010/0073518 A1] in view of Cho (“Cho”) [US 2021/0199952 A1]

Regarding claim 1, Yeh meets the claim limitations as follows:
A method comprising, by an electronic device: 
capturing, by a camera disposed behind a display panel of the electronic device [Fig. 1, 2, 3: image sensor 104 and camera lens 103], an original image through a semi-transparent pixel region (i.e. display screen 202) of the display panel [Fig. 1, 2, 3; para. 0014-0016];

determining a depth position with respect to at least one object identified within the original image [Fig. 1: ‘Distance to object, D’ 116-1; Fig. 5: ‘Determine a measure of the distance to an object’ 506; para. 0016, 0021-0022];

accessing (i.e. ‘the selection of a PSF’), based on the depth position, a plurality of point spread functions (PSFs) corresponding to a plurality of lateral positions at the depth position (i.e. distance) [Fig. 1, 5: ‘506’; para. 0021-0022: ‘select a PSF …, using a detected distance measure, D’]; 

generating a set of image patches based on the plurality of PSFs (i.e. select a PSF at different depth) [Fig. 1, 5: Capture an image ‘508’ with selected  PSF’s based on a measure of the distance to an object ‘506; para. 0021-0022: ‘compute the repective PSF parameters or values at each distance (i.e. a set of image patches)], wherein each image patch of the set of image patches is generated (i.e. ‘de-blur the captured image’) based on a different one of the plurality of PSFs [para. 0016, 0021]; and

generating a reconstructed image (i.e. ‘applying an inverse of the PSF … to restore or recover an “original” image) [Fig. 5: ‘508’; para. 0018, 0021-0022, 0030-0031]corresponding to the original image based on the set of image patches.
Yeh does not disclose explicitly the following claim limitations (emphasis added):
capturing, by a camera disposed behind a display panel of the electronic device, an original image through a semi-transparent pixel region of the display panel;
generating a set of image patches based on the plurality of PSFs, wherein each image patch of the set of image patches is generated based on a different one of the plurality of PSFs;
However in the same field of endeavor Cho discloses the deficient claim as follows: 
capturing, by a camera disposed behind a display panel of the electronic device, an original image through a semi-transparent pixel region of the display panel [Fig. 1a, 1b; 15; para. 0032-0039, 0096];
generating a set of image patches [Fig. 6: PSF patches, e.g. PSF1,0; Fig. 8: S13, S14, S15: a plurality of first/second/third PSFs for each color; Fig. 9, 10] based on the plurality of PSFs, wherein each image patch of the set of image patches is generated based on a different one of the plurality of PSFs;
Yeh and Cho are combinable because they are from the same field of smart phones.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Yeh and Cho as motivation to include a display area of the electronic device wider by “placing a front-facing camera behind the transparent display, thereby realizing a true "all-display" desirable for immersive viewing experience without sacrificing user value” [Cho: para. 0003].


Regarding claim 2, Yeh meets the claim limitations as follows:
The method of Claim 1, wherein accessing the plurality of PSFs comprises selecting, from a memory of the electronic device, a plurality of premeasured PSFs corresponding to the plurality of lateral positions (i.e. Distance to object, D) [Fig. 1: 116_1, 116_2; para. 0021-0022: ‘select a PSF … using a detected distance measure’], respectively.


Regarding claim 4, Yeh meets the claim limitations set forth in claim 1.
Yeh does not disclose explicitly the following claim limitations (emphasis added):
The method of Claim 1, wherein generating the set of image patches based on the plurality of PSFs comprises generating a subset of image patches for each color component of a plurality of color components.
However in the same field of endeavor Cho discloses the deficient claim as follows: 
wherein generating the set of image patches based on the plurality of PSFs comprises generating a subset of image patches for each color component of a plurality of color components [Fig. 6: PSF patches, e.g. PSF1,0; Fig. 8: S13, S14, S15: a plurality of first/second/third PSFs for each color; Fig. 9, 10].
Yeh and Cho are combinable because they are from the same field of smart phones.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Yeh and Cho as motivation to include a display area of the electronic device wider by “placing a front-facing camera behind the transparent display, thereby realizing a true "all-display" desirable for immersive viewing experience without sacrificing user value” [Cho: para. 0003].


Regarding claim 5, Yeh in view of Cho meets the claim limitations as follows:
The method of Claim 4, wherein generating the reconstructed image further comprises deconvolving each image patch of the subset of image patches for each color component of the plurality of color components [para. 0018: ‘to restore or recover an “original” image, using de-convolution’];



Regarding claim 8, all claim limitations are set forth as claim 1 in the device form and rejected as per discussion for claim 1. Note: the “one or more processors coupled to the storage media and the camera” is disclosed in Yeh, Fig. 1; para. 0016.


Regarding claim 9, all claim limitations are set forth as claim 2 in the device form and rejected as per discussion for claim 2. Note: the “one or more processors coupled to the storage media and the camera” is disclosed in Yeh, Fig. 1; para. 0016.


Regarding claim 11, all claim limitations are set forth as claim 4 in the device form and rejected as per discussion for claim 4. Note: the “one or more processors coupled to the storage media and the camera” is disclosed in Yeh, Fig. 1; para. 0016.


Regarding claim 12, all claim limitations are set forth as claim 5 in the device form and rejected as per discussion for claim 5. Note: the “one or more processors coupled to the storage media and the camera” is disclosed in Yeh, Fig. 1; para. 0016.





Regarding claim 15, all claim limitations are set forth as claim 1 in the form of “A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of an electronic device” and rejected as per discussion for claim 1. Note: the “one or more processors” is disclosed in Yeh, Fig. 1; para. 0016.


Regarding claim 16, all claim limitations are set forth as claim 2 in the form of “A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of an electronic device” and rejected as per discussion for claim 2. Note: the “one or more processors” is disclosed in Yeh, Fig. 1; para. 0016.


Regarding claim 18, all claim limitations are set forth as claim 4 in the form of “A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of an electronic device” and rejected as per discussion for claim 4. Note: the “one or more processors” is disclosed in Yeh, Fig. 1; para. 0016.


Regarding claim 19, all claim limitations are set forth as claim 5 in the form of “A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of an electronic device” and rejected as per discussion for claim 5. Note: the “one or more processors” is disclosed in Yeh, Fig. 1; para. 0016.



Claims 3, 10 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Yeh (“Yeh”) [U.S Patent Application Pub. 2010/0073518 A1] in view of Cho (“Cho”) [US 2021/0199952 A1] further in view of Lai (“Lai”) [US 10,595,724 B2]

Regarding claim 3, Yeh meets the claim limitations set forth in claim 1.
Yeh does not disclose explicitly the following claim limitations (emphasis added):
The method of Claim 1, wherein determining the depth position with respect to at least one object comprises calculating the depth position based on a determined image sensor to camera lens distance of the camera or a determined focal length of the camera [It is a mathematical formula];
However in the same field of endeavor Lai discloses the deficient claim as follows: 
wherein determining the depth position with respect to at least one object comprises calculating the depth position based on a determined image sensor to camera lens distance of the camera or a determined focal length of the camera [col. 13, ll. 32-45: Eq. 8].
Yeh, Cho and Lai are combinable because they are from the same field of smart phones.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Yeh, Cho and Lai as motivation to measure the object distance using the mathematical formula.


Regarding claim 10, all claim limitations are set forth as claim 3 in the device form and rejected as per discussion for claim 3. Note: the “one or more processors coupled to the storage media and the camera” is disclosed in Yeh, Fig. 1; para. 0016.



Regarding claim 17, all claim limitations are set forth as claim 3 in the form of “A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of an electronic device” and rejected as per discussion for claim 3. Note: the “one or more processors” is disclosed in Yeh, Fig. 1; para. 0016.



Claims 6, 13 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Yeh (“Yeh”) [U.S Patent Application Pub. 2010/0073518 A1] in view of Cho (“Cho”) [US 2021/0199952 A1] further in view of Alon et al. (“Alon”) [US 2006/0256226 A1]

Regarding claim 6, Yeh in view of Cho meets the claim limitations set forth in claim 4.
Yeh does not disclose explicitly the following claim limitations (emphasis added):
The method of Claim 4, wherein generating the reconstructed image further comprises stitching together the subset of image patches for each color component of the plurality of color components.
However in the same field of endeavor Alon discloses the deficient claim as follows: 
wherein generating the reconstructed image further comprises stitching together the subset of image patches for each color component of the plurality of color components [para. 0084-0085: ‘The deblurred segments are then stitched together to generate a final, restored image’].
Yeh, Cho and Alon are combinable because they are from the same field of cameras.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Yeh, Cho and Alon as motivation to include image stitching because the “PSF h may vary over the image field of the camera, the deblurring process may be applied separately to different image segments, typically using a different DCF in each segment”.


Regarding claim 13, all claim limitations are set forth as claim 6 in the device form and rejected as per discussion for claim 6. Note: the “one or more processors coupled to the storage media and the camera” is disclosed in Yeh, Fig. 1; para. 0016.



Regarding claim 20, all claim limitations are set forth as claim 6 in the form of “A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of an electronic device” and rejected as per discussion for claim 6. Note: the “one or more processors” is disclosed in Yeh, Fig. 1; para. 0016.



Claims 7 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Yeh (“Yeh”) [U.S Patent Application Pub. 2010/0073518 A1] in view of Cho (“Cho”) [US 2021/0199952 A1] further in view of Alon et al. (“Alon”) [US 2006/0256226 A1] further in view of Sakurai et al. (“Sakurai”) [US 2008/0013850 A1]

Regarding claim 7, Yeh in view of Cho and Alon meets the claim limitations as follows:
The method of Claim 6, wherein generating the reconstructed image further comprises: performing a filtering [Yeh: para. 0021-0022, 0030: ‘setting variables or coefficients of a digital filter that implements the application of an inverse PSF’; Cho: para. 0040, 0088: ‘an inverse filter’; para. 0091: ‘The spatial filtering may be calculated for each color channel’; Alon: para. 0017, 0083-0085: ‘applying a deconvolution filter’] of the stitched subset of image patches for each color component of the plurality of color components; and performing a color balancing and correction of the stitched subset of image patches for each color component of the plurality of color components.
Yeh does not disclose explicitly the following claim limitations:
performing a color balancing and correction of the stitched subset of image patches for each color component of the plurality of color components.
However in the same field of endeavor Sakurai discloses the deficient claim as follows: 
performing a color balancing and correction of the stitched subset of image patches for each color component of the plurality of color components [Fig. 3A, 3B, 6A; para. 0083, 0090-0091: ‘white balance’; ‘correction process’].
Yeh, Cho and Sakurai are combinable because they are from the same field of cameras.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Yeh, Cho and Sakurai as motivation to include color balancing and correction for image restoration as necessary while the burden of the computing process is reduced [Sakurai: para. 0037].


Regarding claim 14, all claim limitations are set forth as claim 7 in the device form and rejected as per discussion for claim 7. Note: the “one or more processors coupled to the storage media and the camera” is disclosed in Yeh, Fig. 1; para. 0016.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488